UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-2148



TERESA A. EGGERS,

                                               Plaintiff - Appellant,

          versus


CHEROKEE COUNTY DEPARTMENT OF SOCIAL SERVICES;
GLENN HENSLEY; REBECCA S. JEFFERIES; SANDRA
GREENE, in their individual capacities,

                                              Defendants - Appellees,

          and


HARVEY PEELER,

                                                            Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CA-96-3886-7-13)


Submitted:   November 30, 1999             Decided:   January 28, 2000


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Suzanne E. Coe, Greenville, South Carolina, for Appellant. Kevin
W. Sturm, EDWARDS, BALLARD, BISHOP, STURM, CLARK & KEIM, P.A.,
Spartanburg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Teresa A. Eggers appeals the district court’s order denying

relief on her complaint alleging violations under 42 U.S.C.A.

§ 1983 (West Supp. 1999) and South Carolina state law.    We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm substantially on the reasoning of the dis-

trict court.*   See Eggers v. Cherokee County, No. CA-96-3886-7-13

(D.S.C. June 29, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.

                                                          AFFIRMED




     *
       On appeal, Eggers has abandoned her state law claims and
those claims the district court found barred by Eleventh Amendment
immunity.


                                 2